Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, 9-16, 19-20, 22, 47 and 59 are pending. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I, claim(s) 1-7, 9-16, 19-20, drawn to a particular conjugate comprising an immunotoxin linked to a particular therapeutic agent, wherein said immunotoxin comprises a particular binding domain fused to an adenosine diphosphate (ADP) ribosylating toxin.  

Group II.  Claim 47 drawn a method for the preparation of a particular conjugate comprising 
cloning a nucleic acid encoding for a fusion protein comprising a binding domain and a adenosine diphosphate (ADP) ribosylating toxin into an expression vector, transforming a host cell with said expression vector, cultivating said transformed host cell in a nutrient medium, expressing the fusion protein, extracting the fusion protein from said host cell or medium, and conjugating the immunotoxin fusion protein by a linker to a particular therapeutic agent. 

	Group III.  Claims 22 and 59, drawn to a method for the treatment of a subject suffering from cancer, the method comprising administering a therapeutically effective amount of a particular conjugate to a subject in need thereof.

	Group IV.  Claims 22 and 59, drawn to a method for the treatment of a subject suffering from a particular autoimmune disease, the method comprising administering a therapeutically effective amount of a particular conjugate to a subject in need thereof.  

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a particular conjugate comprising an immunotoxin linked to a particular therapeutic agent, wherein said immunotoxin comprises a particular binding domain fused to an 
The ‘840 patent teaches immunotoxin comprising a humanized antibody fragment that binds to the extracellular domain of human Ep-CAM linked to Pseudomonas exotoxin A (aka an adenosine diphosphate (ADP) ribosylating toxin) is effective in treating both head and neck squamous cell carcinoma (HNSCC) and bladder cancer. In particular, the inventors have shown that an immunotoxin comprising a single-chain Fv recombinant stabilized and humanized antibody fragment to Ep-CAM that has been fused to a truncated form of Pseudomonas Exotoxin A (ETA) which lacks the cell binding domain is cytotoxic against both HNSCC and bladder cancer cells, see entire document, Detailed Description of the Invention, col. 6, Examples 1-4, in particular. The ‘840 patent further teaches the immunotoxin comprises other therapeutic agents that disrupt tubulin such as vincristine, vinblastine, auristatin dolastatin 10 MMAE, see col. 17, line 6-11.  The toxin can be chemically conjugated or crosslinking to the toxin and are known in the art, col. 12, line 47-67, in particular. The ’840 patent further teaches combination therapy with immunotoxin may sensitize the cancer or tumor to additional cancer therapeutic, see col. 23, lines 5-7, col. 25.  The ‘840 patent further teaches the immunotoxin is conjugated to a therapeutic agent such as 99mTc-tricarbonyl trihydrate to the hexahistidine tags, see col. 35, line 53-57.  Therefore, the technical feature that links the groups is not special, as it does not make a contribution over the prior art and unity of invention is lacking in the instant case.
Accordingly, Groups I-IV are not so linked as to form a single general inventive concept and the restriction requirement is proper. 

Species Election

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

A.  a particular cell surface protein to which the binding domain binds identifiable in claim 5, 
B.  wherein said binding protein comprises a particular combination of six CDRs identifiable by SEQ ID NO: in claim 6, and a particular heavy and light chain variable region identifiable by SEQ ID NO: in claims 7, 
C.  a particular ADP-ribosylating toxin identifiable in claim 2, 
D.  a particular therapeutic agent identifiable in claims 10-13 and 
E.  a particular SEQ ID NO: identifiable in claim 15.
These binding proteins that bind to different target, e.g., CD22, mesothelin (MSLN), FLT-3, HER2/neu, or CD138 comprising different heavy and light chain variable regions are not obvious variants of each other.  The binding proteins further conjugate to different therapeutic agent.  
Should Applicant elected Group I, Applicant is further required to elect:
A.  a particular cell surface protein to which the binding domain binds, 
B. a particular combination of six CDRs identifiable by SEQ ID NO:, and a particular heavy and light chain variable region identifiable by SEQ ID NO, 
C.  a particular ADP-ribosylating toxin, 
D. a particular therapeutic agent and 
E. a particular SEQ ID NO in claim 15 for prosecution on the merit.  

Applicant is further required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 47 and 59. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E. Kolker can be reached at 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644